CULLEN, Commissioner.
Enoch R. Smith was indicted under KRS 435.240(3), for failure to make payments for the support of his children required of him under a divorce decree. A demurrer to the indictment was sustained and judgment was entered dismissing the prosecution. The Commonwealth has appealed, seeking a certification of the law. Criminal Code of Practice, §§ 335, 337.
The question here raised is identical with that raised in Commonwealth v. Mason, Ky., 317 S.W.2d 166, and the law is as certified in that case.
The law is so certified.